  Case 3:21-cv-00620-G-BH Document 6 Filed 06/14/21          Page 1 of 1 PageID 25

                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


THE ESTATE OF CHARLES MARTIN,                 )
                                              )
             Plaintiff,                       )
                                              )
VS.                                           )   CIVIL ACTION NO.
                                              )
RBR MAINTENANCE, INC.,                        )   3:21-CV-0620-G-BH
                                              )
             Defendant.                       )
                                              )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATIONS OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. After reviewing all relevant

matters of record in this case, including the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, in accordance with 28

U.S.C. § 636(b)(1), the court is of the opinion that the Findings and Conclusions of

the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the court. The case will be dismissed by separate judgment for failure

to prosecute or follow orders of the court.

      SO ORDERED.

June 14, 2021.

                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
